*46The opinion of the Court was délivered' June 9th, 1884.
Pee Curiam.
Although in fact the land was unseated yet it was not sold as such. It was assessed and sold as seated land. It was also found as a fact that at the time of the Treasurer’s sale of the land, the taxes for the nonpayment of which the sale was made, had not been due for the space of two years. It follows there was no jurisdiction or authority in the Treasurer under the Act of Assembly to sell the land as seated: Hathaway v. Elsbree 4 P. F. Smith 498. This is fatal to the plaintiff’s case.
Judgment affirmed.